PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CORE TRANSPORT TECHNOLOGIES N.Z. LTD
Application No. 16/303,429
Filed: 20 Nov 2018
For: ARTICLE TRACKING SYSTEM

:
:
:	DECISION ON REQUEST
:	UNDER 37 CFR 5.25
:
:

This is a decision on the petition pursuant to 37 CFR 5.25 filed July 24, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. 184.  

The petition under 37 CFR 5.25 is DENIED.

The application file record reveals that a petition under 37 CFR 5.25 was filed on July 24, 2020.  A decision on the petition filed July 24, 2020, was mailed on April 23, 2021. The decision mailed on April 23, 2021, concluded that the petition under 37 CFR 5.25 was dismissed and stated further that, “[in] the absence of a response within two months of the mailing date of this decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken. Extensions of time may be obtained under 37 CFR 1.136(a).”  

The record does not reflect that a response to the decision on petition mailed April 23, 2021, was filed, and the extendable period for reply to the decision has expired.


REGULATION
37 CFR 5.25 provides:

(a) A petition for retroactive license under 35 U.S.C. 184 shall be presented in accordance with § 5.13 or § 5.14(a), and shall include: 
(1) A listing of each of the foreign countries in which the unlicensed patent application material was filed,
(2) The dates on which the material was filed in each country,
(3) A verified statement (oath or declaration) containing:
(i) An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
(ii) A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and
(4) The required fee (§ 1.17(g) of this chapter).

(b) The explanation in paragraph (a) of this section must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings.

(c) If a petition for a retroactive license is denied, a time period of not less than thirty days shall be set, during which the petition may be renewed. Failure to renew the petition within the set time period will result in a final denial of the petition. A final denial of a petition stands unless a petition is filed under § 1.181 within two months of the date of the denial. If the petition for a retroactive license is denied with respect to the invention of a pending application and no petition under § 1.181 has been filed, a final rejection of the application under 35 U.S.C. 185 will be made.

The deficiencies that resulted in the dismissal of the petition under 37 CFR 5.25 were not addressed. Specifically, the requirements of 37 CFR 5.25(a)(3)(i), 37 CFR 5.25(a)(3)(ii), and 37 CFR 5.25(b) were not met. 

By the decision on petition mailed April 23, 2021, the Office determined that the petitioner did not provide a verified statement (oath or declaration) containing an averment that “the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order” as required in 37 CFR 5.25(a)(i). A proper averment pursuant to 37 CFR 5.25(a)(3)(i) must be free from any language that can be interpreted as a contingency or qualifiers relative to whether the subject matter of the proscribed applications was under a secrecy order when filed or is currently under a secrecy order. The decision of April 23, 2021, advised petitioner that the inclusion of language “[o]n information and belief” in the statement of Marilyn Wilkinson Senior Legal Counsel for The Descartes Systems Group Inc. of Ontario, Canada (“Descartes”), which wholly owns Core Transport Technologies NZ Limited of Nelson, New Zealand (“Core” or “applicant”), is not an unequivocal averment that “the subject matter of the proscribed application was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.” Moreover, the specific reference to Australia, New Zealand, Europe, and China in the verified statements of both Marilyn Wilkinson and Alistair Smith, patent attorney in Australia and acting on behalf of Core, could be interpreted as being to the exclusion of the other applications. The decision of April 23, 2022, further indicated the referenced statement of Mateusz Kelesza of McDonnell Boehnen Hulbert & Berghoff, LLP, was disqualifying because it referenced the subject matter of the United States nonprovisional application rather than the “subject matter in question,” i.e., the subject matter of the proscribed foreign applications for which a retroactive foreign filing license is sought. Thus, the aforementioned statements of Marilyn Wilkinson, Alistair Smith, and Mateusz Kelesza do not satisfy the requirements of 37 CFR 5.25(a)(3)(i).

Furthermore, by the decision of April 23, 2021, the Office concluded the petitioner had not made a complete showing under 37 CFR 5.25(a)(iii) that the proscribed applications were filed abroad through error. As to 37 CFR 5.25(a)(3)(iii), it is noted that a grantable petition under 37 CFR 5.25 requires and explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained. A verified statement must be by authorized representative of the applicant ,who instructed the proscribed applications to be filed, and indicate whether the representative was aware of the foreign filing license requirement at the time the proscribed applications were filed. A grantable petition under 37 CFR 5.25 must also be accompanied by verified statements from all persons who have direct knowledge of the circumstances under which the proscribed applications were filed and participated in making the decision to the file in a foreign country before securing a foreign filing license. The statements should reference the proscribed application and the actual circumstances of its filing. The verified statements must be accompanied by any documentary evidence that may be available that corroborates the statements made.

It is noted that the verified statements of Marilyn Wilkinson and Alistair Smith accompanying the petition of July 24, 2020, did not identify the person, who instructed the proscribed applications to be filed on behalf of the applicant. It is further noted that it appeared that Ian Craig and Grant Stonier had first-hand knowledge as to the circumstances under which the proscribed applications were filed.1 The decision on petition mailed April 23, 2021, required petitioner to identified the authorized representative of the applicant that instructed the filing of the proscribed application. The decision of April 23, 2021, stated that if Marilyn Wilkinson or Alistair Smith, was the authorized representative of the applicant, who instructed the proscribed applications to be filed, the petitioner must so inform the Office and refer the Office back to the verified statement filed on July 24, 2020. The decision further stated that if either Ian Craig or Grant Stonier instructed the filing of the proscribed applications on applicant’s behalf, the petitioner must provide verified statements from Ian Craig and Grant Stonier in which they set forth their understanding of the circumstances under which the proscribed applications were filed and whether they were aware of the foreign filing license requirement contemporaneous with the filing of the proscribed applications.

The decision on petition mailed on April 23, 2021, also required the petitioner to explain whether, in the general procedures of Core and/or Davies Collison Cave Pty Ltd , there were stated processes for determining whether a foreign filing license is required, and for obtaining the same, before filing an application. Considering the circumstances of the petition, a complete showing under 37 CFR 5.25 would necessarily include an explanation of 1) whether Core or Davies Collison Cave Pty Ltd was responsible for obtaining the foreign filing license prior to filing the applications in foreign countries; 2) the procedures of Core and Davies Collison Cave Pty Ltd for ensuring that, where necessary, a foreign filing license is obtained prior to an application being filed; 3) the checks that were in place to prevent an application from being filed without the required foreign filing license having been obtained; 4) why such checks failed in this instance; 5) whether the filing of the proscribed applications was the first occasions on which the applicant filed applications in a foreign country, the subject matter of which included an inventive contribution made in the United States;2 and 6) whether applicant was aware of, and consider exercising, the option to file a request for expedited foreign filing license with the Office of Licensing and Review prior instructing the filing of the proscribed applications.
 
As to the requirements of 37 CFR 5.25(b), the showing under 37 CFR 5.25 must be accompanied by statements from all persons that participated in making the decision to file the proscribed applications or that have firsthand knowledge of the efforts to timely file the petition under 37 CFR 5.25. The statements must be corroborated by documentary evidence where such is available. The acts, which are alleged to constitute error, should cover the period leading up to and including each of the proscribed foreign filings. The decision on petition mailed April 23, 2021, required the petitioner to submit copies of any necessary supporting documents, to include, but not limited to, letters of transmittal or instructions for filing from the applicant to the firm that filed the proscribed applications on applicant’s behalf instructing the proscribed applications to be filed.3  

Petitioner has not filed a timely response to the decision on petition mailed April 23, 2021. Pursuant to 37 CFR 5.25(c), the petition under 37 CFR 5.25 is denied.  Petitioner may file a petition under 37 CFR 1.181 within two months from the mailing date of this decision. The two-month period is not extendable.  See 37 CFR 1.181(f).  If no petition under 37 CFR 1.181 is timely filed, the denial of petition under 37 CFR 5.25 will stand.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web4

Telephone inquiries related to this decision should be directed to Christina Tartera Donnell, Attorney Advisory, at (571) 272-3211.


/Fenn C Mathew/Deputy Director
Office of Petitions





    
        
            
        
            
        
            
        
            
    

    
        1 In his verified statement, Alistair Smith states that Ian Craig “approved” the filing of Proscribed Australian application on May 19, 2016 (p.2.) and instructed the “…national phase applications in the United States, China, Europe, and Australia” on November 16, 2018.
        2 It is noted that Alistair Smith attests that “…the Provisional Application was the first patent application filed by Core”; however, the statement is not made by a representative of the applicant with direct knowledge of the same.
        3 The petition and verified statement did not make clear whether the applicant or an outside firm filed the proscribed applications on applicant’s behalf pursuant to applicant’s instruction. If the applicant filed the proscribed applications, applicant must inform the Office that no letters of transmittal or instructions for filing exist because the applicant filed the proscribed applications. If an outside firm filed the proscribed applications on applicant’s behalf, the renewed petition must be accompanied by a copy of the letter of transmittal or instructions for filing for each of the proscribed applications for which applicant is seeking a retroactive foreign filing license from the applicant to the outside firm instructing the proscribed applications to be filed. If the instructions for filing were verbal, the applicant is required to state so on renewed petition.
        4 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).